                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                            ‘O’

Case No.        2:13-cr-00484-CAS – 1, 3, 5, 6 & 10           Date   April 30, 2019
Present: The Honorable    CHRISTINA A. SNYDER
Interpreter               N/A
     Catherine Jeang                  Not Present                   J. Mark Childs, Not Present
                                                                  Christopher Kendall, Not Present
                                                                  Michael Freedman, Not Present
       Deputy Clerk             Court Reporter /                      Assistant U.S. Attorneys
                                Recorder, Tape No.
U.S.A. v. Defendant(s):   Present   Cust.   Bond        Attorneys for      Present      App        Ret.
                                                        Defendants:
Jose Rodriguez-Landa       NOT        X                 Carlo Spiga         NOT                      X
                                                        Nicholas Rosenberg NOT                       X
Fred Anthony Montoya       NOT        X                 Carlos Iriate       NOT          X
Luis Gerardo Vega          NOT        X                 Mark Windsor        NOT          X
Manuel Larry Jackson       NOT        X                 Amy Jacks           NOT          X
Sonia Apodaca              NOT                X         Humberto Diaz       NOT          X


Proceedings:           (IN CHAMBERS) - DEFENDANT JACKSON’S ORAL MOTION TO
                       DISMISS COUNT 6 OF THE INDICTMENT, PURSUANT TO RULE 29
                       (Argument given on April 26, 2019)
                       DEFENDANT RODRIGUEZ-LANDA’S ORAL MOTION TO DISMISS
                       COUNT 1 OF THE INDICTMENT, PURSUANT TO RULE 29
                       (Argument given on April 26, 2019)


       In July 2013, a grand jury indicted defendants Jose Rodriguez-Landa (“Rodriguez-
Landa”), Fred Anthony Montoya (“Montoya”), Luis Gerardo Vega (“Vega”), Manuel Larry
Jackson (“Jackson”), and Sonia Apodaca (“Apodaca”) on one count of conspiracy with each
other to: (1) possess with intent to distribute at least 50 grams of methamphetamine, or at least
500 grams of a mixture of substance containing a detectable amount of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii); (2) distribute at least 50 grams of
methamphetamine, or at least 500 grams of a mixture of substance containing a detectable
amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii); (3)
possess with intent to distribute at least 100 kilograms of a mixture or substance containing a
detectable amount of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii);
and (4) distribute at least 100 kilograms of a mixture or substance containing a detectable
amount of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii) (Count One).

CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                              Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                               ‘O’

Dkt. 1 (“Indictment”) at 6–7.1 The indictment also charges several defendants with discrete
drug offenses, all of which are identified as overt acts in furtherance of the conspiracy alleged in
Count One, and the Indictment also seeks forfeiture pursuant to 21 U.S.C. § 853. See generally
id. In brief, the Indictment alleges that members of La Familia Michoacán drug cartel (“La
Familia” or “LFM”) and the Mexican Mafia conspired to operate “the Project,” an alliance
through which La Familia agreed to provide drugs and money to the Mexican Mafia and, in
exchange, the Mexican Mafia agreed to (1) distribute La Familia drugs through its street gang
networks, (2) collect La Familia debts, and (3) provide protection to incarcerated La Familia
members.
       On April 26, 2019, defendant Jackson moved orally for a judgment of acquittal as to
Count Six of the indictment, which charges Jackson with aiding and abetting the possession
with intent to distribute approximately 872 grams of methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A)(viii); 18 U.S.C. § 2(a). Jackson reserved his right to later file
additional motions under Rule 29 as to additional charged counts. That same day, defendant
Rodriguez-Landa also moved orally for judgment of acquittal as to the sole count charged
against him, conspiracy to distribute and possess with intent to distribute methamphetamine and
marijuana, in violation of 21 U.S.C. § 846. The government filed oppositions to the oral
motions on April 29, 2019. Dkts. 1174, 1175.
      Under Federal Rule of Criminal Procedure 29(b), “[t]he court may reserve decision on
the motion, proceed with the trial (where the motion is made before the close of all the
evidence), submit the case to the jury, and decide the motion either before the jury returns a
verdict or after it returns a verdict of guilty or is discharged without having returned a verdict.”
Fed. R. Crim. P. 29(b). Having read the government’s brief and considered the oral argument
of counsel for defendants Jackson and Rodriguez-Landa, the court hereby RESERVES
judgment until after the jury returns its verdict.
         IT IS SO ORDERED.
                                                                        00      :      00
                                             Initials of Deputy Clerk          CMJ




         1
        The indictment also named as defendants Jimmy Ruben Soto, Raymond Lozano,
Claudia Garcia, Adam Rios, Omar Hugo Robles, Freddie Montes, Michael Moreno, and Efrain
Isak Rosales. Six of these defendants have entered pleas; the seventh’s case has been severed;
the eighth is currently a fugitive.

CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                              Page 2 of 2
